Citation Nr: 9931402	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What evaluation is warranted for the period from January 31, 
1994 for dysthymia with post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky and 
more recently from the RO in Lincoln Nebraska. 

In January 1998, the Board remanded the veteran's claim to 
the RO for additional development.  While the case was in 
remand status, the RO increased the veteran's disability 
rating from 10 to 30 percent disabling for his service-
connected psychiatric disability.  As the 30 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The case has been returned to the Board and is ready 
for further review.  


REMAND

The veteran seeks an increased evaluation for his service 
connected psychiatric disability.  The record shows that 
service connection for a psychiatric disability was granted 
in February 1996, and a 10 percent rating was assigned, 
effective from January 1994, the date of the veteran's claim.  
The veteran disagreed with the percentage assigned, and this 
appeal ensued.  While the case was in remand status, the 
veteran's rating was increased to 30 percent.  

As noted above, the Board remanded the veteran's claim to the 
RO for any additional records and for a VA psychiatric 
examination.  The veteran's representative has pointed out 
that the RO indicated that the veteran failed to appear for 3 
scheduled VA examinations, but that the claims file has no 
documentation that the veteran was informed of the scheduled 
examinations.  In addition, the Board notes that the veteran 
apparently has had three addresses during the course of this 
appeal: one in Alliance, Nebraska; one in Omaha, Nebraska; 
and, as noted most recently on a VA Form 21-686c received in 
June 1999, one in Naples, Florida.  

The veteran's representative has cited 38 C.F.R. 3.655 and 
M21-1, Part IV, paragraph 28.09(b)(3) regarding the RO's 
failure to fully inform the veteran regarding the 
consequences of failing to report as well at the RO's duty to 
comply with notification requirements.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); 38 C.F.R. 3.655 (1999).

Given that a failure to report for an examination in a claim 
for an increased evaluation without good cause shown will 
result in the denial of his claim under 38 C.F.R. § 3.655 
(1999), and also that the veteran has had several address 
changes, the Board finds that the veteran's current address 
should be verified and that another effort should be made to 
schedule the veteran for an examination with the consequences 
of the failure to report being fully explained to him.

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should also 
consider whether "staged" ratings can be assigned.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Accordingly, this case is REMANDED for the following 
development:

1. The veteran should be scheduled for a 
VA examination by a board certified 
psychiatrist, if available, to determine 
the current severity of the veteran's 
psychiatric disability.  In scheduling 
the veteran for such examination, the RO 
should confirm the veteran's correct 
address, and inform the veteran of the 
applicable provisions of 38 C.F.R. § 
3.655, concerning the potentially adverse 
impact of failing to report for his VA 
examination without good cause.  A copy 
of the letter of such notification, 
together with that informing him of the 
date and time to appear for the 
examination, should be associated with 
the claims folder.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for psychiatric 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

3.  Should the veteran appear for his 
psychiatric examination, the examiner 
should perform all indicated studies, 
including appropriate psychological 
studies, and all findings should be 
reported in detail.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, it is 
requested that the examiner provide a 
full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation on the score's meaning.  In 
addition, it is requested that the 
examiner offer an opinion as to degree of 
social and industrial inadaptability 
caused by the service-connected dysthymia 
with PTSD.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue of entitlement to an increased 
evaluation for the veteran's service-
connected dysthymia with PTSD.  In 
considering the dysthymia with PTSD 
claim, the RO is directed to consider 
both the old and the new rating criteria 
as noted in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) as well as whether 
"staged" ratings can be assigned.  
Fenderson v. West, 12 Vet. App. 119 
(1999).   





If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case containing all applicable laws and regulations should be 
issued, and the veteran and his representative provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



